UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 09-4506


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

BELTRAN MORALES-ROBLERO, a/k/a         Rutilo    Bartolon-Bartolon,
a/k/a Enrique Bartolon-Bartolon,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.  Lacy H. Thornburg,
District Judge. (1:08-cr-00092-LHT-1)


Submitted:    January 5, 2010                 Decided:   January 21, 2010


Before MOTZ and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Claire J. Rauscher, Executive Director, Ross H. Richardson,
FEDERAL DEFENDERS OF WESTERN NORTH CAROLINA, INC., Charlotte,
North Carolina, for Appellant. Edward R. Ryan, United States
Attorney, Charlotte, North Carolina, Amy E. Ray, Assistant
United States Attorney, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Beltran Morales-Roblero pleaded guilty to reentering

the   United     States    without     permission    after    having       previously

been deported following a conviction for an aggravated felony,

in violation of 8 U.S.C. § 1326(a), (b)(2) (2006).                     The district

court    sentenced        Morales-Roblero       to    forty-six            months   of

imprisonment and Morales-Roblero now appeals.                     Finding no error,

we affirm.

            On    appeal,    Morales-Roblero        argues    that     § 1326(b)(1)

and (2) are unconstitutional because these sections increase the

statutory maximum sentence for a violation of 8 U.S.C. § 1326(a)

on the basis of a defendant’s prior criminal convictions.                           As

Morales-Roblero      raises     this    argument     for   the      first    time   on

appeal, we review for plain error.               Therefore, Morales-Roblero

must establish (1) error (2) that was plain, and (3) affected

his substantial rights.             See United States v. Olano, 507 U.S.

725, 732 (1993).          We find no error, however, as Morales-Roblero

correctly      concedes      that      his    argument       is     foreclosed      by

Almendarez-Torres v. United States, 523 U.S. 224 (1998).

             Accordingly, we affirm the judgment of the district

court.      We dispense with oral argument because the facts and

legal    contentions      are   adequately     presented      in     the    materials




                                          2
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                    AFFIRMED




                                    3